Citation Nr: 9929095	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969, and from January 1991 to May 1991.  The 
veteran served in the Southwest Asia theater of operations 
from February 5, 1991, to May 4, 1991.  

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  By this rating decision, the 
RO, in pertinent part, denied service connection for a 
respiratory condition and for diarrhea, both as due to an 
undiagnosed condition.  By the same rating decision, the RO 
denied an increased rating for post-traumatic stress disorder 
(PTSD).  

A s an initial matter, the Board notes that in a December 
1994 Form 9, the veteran appeared to raise claims concerning 
service connection for joint aches, muscle aches, and sleep 
symptoms, to include nightmares, all as chronic disabilities 
resulting from an undiagnosed illness.  In a February 1995 
written statement, the veteran appeared to be seeking to 
reopen a previously denied claim concerning chest pain as a 
chronic disability resulting from an undiagnosed illness.  In 
a December 1995 written statement, the veteran appeared to 
raise claims concerning service connection for strained back 
(hernia) and a "ruptured blood vessel."  In a July 1998 
letter to the RO, the veteran's brother appeared to raise 
matters relating to the dates of awards for the veteran's 
service connected disabilities.  Since these matters have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for initial 
consideration.

Finally, the issue of entitlement to a rating in excess of 50 
percent for prurigo nodularis, for which a notice of 
disagreement has been filed but no statement of the case 
issued, is being addressed in the Remand portion of this 
decision.




FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Gulf War.  

2.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to respiratory 
symptoms is not supported by any medical evidence that would 
render the claim plausible.

3.  The veteran has submitted some evidence that he currently 
has diarrhea as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible. 

4.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for respiratory symptoms 
as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for diarrhea as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).  

3.  An evaluation of 100 percent for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
3.321(a), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Medical records from the veteran's first period of service 
reflect, in pertinent part, that prior to an induction 
examination in December 1967, the veteran denied any history 
of chronic or frequent colds, sinusitis, hay fever, shortness 
of breath, pain or pressure in chest, chronic cough, stomach, 
liver, or intestinal trouble, or piles or rectal disease.  
Upon examination, the veteran's sinuses, lungs, chest, 
abdomen, viscera, anus, and rectum were all normal.  An 
October 1969 chest X-ray was normal.  Prior to a separation 
examination in November 1969, the veteran denied any history 
of chronic or frequent colds, sinusitis, hay fever, shortness 
of breath, pain or pressure in chest, chronic cough, stomach, 
liver, or intestinal trouble, or piles or rectal disease.  
Upon examination, the veteran's sinuses, lungs, chest, 
abdomen, viscera, anus, and rectum were all normal.    

In January 1975, medical records from the Medical Center 
Hospital of Vermont, in Burlington, Vermont, were associated 
with the claims file.  These records do not reflect any 
complaints of or treatment for any respiratory symptoms or 
diarrhea.   

In October 1991, the veteran filed a claim concerning service 
connection for chest pain.  He indicated that this symptom 
was first manifested in May 1991 and he was treated at the 
Medical Clinic of Cutler Army Hospital.  The veteran attached 
copies of a May 1991 service medical record, in which it was 
indicated that he complained of shortness of breath and chest 
pain during physical training.  The veteran apparently had 
heme positive stool on physical examination.  It was noted on 
a barely legible examination report dated in May 1991 that 
the veteran had a possible mild obstruction with bronchial 
dilations.

In November 1991, additional service medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that prior to an examination conducted in 
conjunction with the veteran's release from active duty in 
May 1991, the veteran denied any history of chronic or 
frequent colds, sinusitis, hay fever, pain or pressure in 
chest, chronic cough, frequent indigestion, stomach, liver, 
or intestinal trouble, or piles or rectal disease.  The 
veteran did report having a history of shortness of breath 
and chest pain during physical training.  Upon examination, 
the veteran's sinuses, lungs, chest, abdomen, and viscera 
were all normal.  It was noted that the veteran had a heme 
positive stool with no mass.  The veteran's history of chest 
pain was again noted.  On a "Southwest Asia Demobilization/
Redeployment Medical Evaluation" form also completed in May 
1991, the veteran denied having any cough or sinus infection.  
The veteran did not indicate whether he had had any diarrhea.  

These records also reflect that one day after his May 1991 
separation examination, the veteran sought treatment 
complaining of shortness of breath with exertion.  The 
veteran underwent a series of pulmonary function tests and an 
exercise test.  It was noted that the veteran had good 
exercise tolerance and no coronary ischemia.  An ETT revealed 
mild obstruction with bronchodilator response.

The veteran underwent a VA general medical examination in 
February 1992.  The examination report reflects no complaints 
of respiratory symptoms or diarrhea.  

The veteran also underwent a PTSD examination for VA purposes 
in February 1992.  It was noted that the veteran was 
divorced.  After being honorably discharged from Vietnam, the 
veteran completed four years of inactive duty from 1969 to 
1973.  He had been in the National Guard since 1975.  He was 
reactivated in January 1991 for Desert Storm and was 
deactivated in May 1991 following his return, although he 
remained in the National Guard.  The veteran had worked for 
20 years in heavy equipment operations and construction, and 
he denied ever having been fired.  Recently, the veteran had 
been employed for over two years at his current job in heavy 
equipment operations.  He quit that job voluntarily in an 
effort to pursue deer season prior to what he correctly 
expected to be his reactivation for Desert Storm. 

The veteran complained of the following daily symptoms of 
PTSD: intrusive thoughts, recurrent dreams, flashbacks, and 
intense psychiatric distress to events when they occurred.  
As an example, the veteran could not watch television because 
"no matter what channel you turn to on the TV, there is some 
type of a war somewhere," and that bothered him.  The 
veteran also described having avoidance, anhedonia, and 
feelings of a foreshortened future.  To elaborate on this, 
the veteran stated that in the past, he had left girlfriends 
and jobs for up to two months just to be by himself.  He had 
frequently camped out by himself and lived off of the land by 
shooting deer.  He felt that he would die young.  

In addition, the veteran reported sleep problems, 
irritability, concentration problems, hypervigilance, and 
increased startle response.  His sleep problems occurred 
nightly and he felt lucky to get two or three hours of sleep.  
He could fall asleep alright, but then he slept for only an 
hour or so, and then he would be up for the rest of the 
night.  Mood irritability was confirmed by his girlfriend who 
was at the evaluation.  The veteran reported that he had 
difficulty paying attention to things because of intrusive 
thoughts.  Hypervigilance and increased startle response were 
described as his being at least suspicious of virtually 
everyone that he encountered.  

The veteran stated that the above described symptoms existed, 
but with less intensity, prior to Desert Storm.  Since Desert 
Storm, the symptoms had increased in intensity and frequency 
to the point that they were occurring daily.  He felt a loss 
of control over his life when he was reactivated for Desert 
Storm.  The veteran was a self-described alcoholic and he had 
gone to AA once.  He drank approximately 12 beers and two 
bottles of wine a day, or at least every other day.  The 
veteran denied any drug use.

The veteran did enjoy his relationship with his girlfriend.  
He felt that finding a job would help him combat some of his 
frustration.  He had difficulty specifying how his symptoms 
had impaired his job performance in the past other than to 
state that he was unable to work from 1978 to 1983 because of 
social withdrawal and isolation, and that he occasionally had 
withdrawn from society for up to two months at the time.  

Upon examination, the veteran was fairly cooperative although 
somewhat arrogant.  He was bearded and appeared his stated 
age of 44 years.  He wore a camouflage coat during the 
interview.  He seemed somewhat irritable and seemed to enjoy 
being a bit threatening toward the examiner in that he would 
respond to many questions by saying, "Look it up; you have 
my file."  The veteran would also answer questions in a 
somewhat incomplete manner which would require further 
clarification and elicit further arrogance on his part.  
Speech was of normal rate and tone.  Mood was "okay."  
Affect was slightly restricted and slightly hostile.  Thought 
processes were clear and coherent, without any flight of 
ideas or looseness of association.  There was no suicidal or 
homicidal ideation, nor any hallucinosis or delusions.  The 
veteran did describe flashbacks wherein he described that he 
felt as if he were back in Vietnam.  The veteran also 
described occasional dysphoria which seemed situationally 
linked to frustration at being unable to find work.  
Cognitively, the veteran was alert and oriented times three.  
He appeared to be able to manage his money fairly 
effectively, although a fair amount of that money would 
probably be used on alcohol, in the examiner's opinion.

The severity of the veteran's psychosocial and environmental 
problems was noted to be moderate, and he was assigned a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner recommended that the veteran undergo psychological 
testing to include at least an MMPI and a personality 
assessment.  However, in an addendum dated in March 1992, the 
same VA examiner noted that the results of an MMPI were not 
helpful, and the GAF score of 50 was confirmed.  

By an April 1992 rating decision, the RO, in pertinent part, 
denied service connection for chest pain.  By the same rating 
decision, the RO also granted service connection for PTSD and 
assigned a 10 percent rating for this condition, effective 
from May 1991.

In May 1992, medical records from Fanny Allen Hospital in 
Colchester, Vermont, were associated with the claims file.  
These records do not reflect any complaints of or treatment 
for any respiratory symptoms or diarrhea.   

In November 1992, medical records from the Veterans 
Administration Medical Center (VAMC) in White River Junction, 
Vermont, were associated with the claims file.  These records 
reflect, in pertinent part, that in January 1992, the veteran 
sought outpatient treatment for, in part, a one month history 
of diarrhea.  Following an examination, the veteran was 
assessed as having left epididymitis with possible 
prostatitis.  The veteran wanted to be ruled out for 
leishmaniasis.  In November 1992, the veteran sought 
treatment for, in part, chest pain which was continuous at 
rest and exertion since his return from Desert Storm.  
Following an examination, the diagnostic impression included 
gastroesophageal reflux disease and hypertension.   

On a Form 9 filed in December 1994, the veteran indicated, in 
pertinent part, that he was seeking service connection for 
respiratory problems.  

On a claims form filed in December 1994, the veteran 
indicated, in pertinent part, that his respiratory problems 
began in 1991, and that he was exposed to smoke and "NBC 
Vapor Agent."

On a written statement dated in February 1995, the veteran 
indicated that he was seeking an increased rating for his 
PTSD and that he had been seeking treatment for this 
condition from the VAMC in White River Junction.

In March 1995, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, outpatient treatment for PTSD in February 1995, during 
which time the veteran reported poor sleep, nightmares, 
flashbacks, and a depressed mood.  The veteran was seeing a 
counselor in the Burlington unit until September 1994, when 
the counselor moved.  The veteran had no suicidal or 
homicidal intent, hallucinations, flashbacks, or delusions, 
but he felt that things were getting worse.  At the time of 
the examination, he was dressed in fatigues and was quiet and 
cooperative.  His mood was described as "rotten" and his 
affect was constricted.    

Subsequently in March 1995, additional VA medical records 
were associated with the claims file.  These records include 
the report of a chest X-ray conducted in December 1992, which 
reflected an essentially negative chest.  

By a May 1995 rating decision, the RO, in pertinent part, 
denied service connection for a respiratory condition and for 
diarrhea, both as due to an undiagnosed condition.  By the 
same rating decision, the RO denied an increased rating for 
PTSD.  

The veteran's representative submitted a notice of 
disagreement in relation to this rating decision in October 
1995.  Attached to the notice of disagreement were 
duplicative copies of some service medical records, and two 
buddy statements, one written by Roy Jones and the other by 
Sgt. John Barnier.  In both statements, it was essentially 
asserted that the veteran had chest pain during physical 
training in the course of the Gulf War, and that the veteran 
continued to complain of chest pain following his return to 
the United States. 

Also attached to the notice of disagreement were copies of 
medical records apparently completed in conjunction with the 
veteran's service in the National Guard.  These records 
reflect that prior to an examination in June 1993, the 
veteran reported a history of shortness of breath, pain or 
pressure in chest, frequent trouble sleeping, and depression 
or excessive worry.  The veteran denied any history of 
asthma, frequent indigestion, stomach, liver, or intestinal 
trouble, piles or rectal disease, loss of memory or amnesia, 
or nervous trouble of any sort.  Specifically, the veteran 
reported that he had experienced shortness of breath and 
chest pain for the prior two years.  The veteran also 
reported that he had had insomnia and anxiety for the prior 
six to eight months.  Upon examination, the veteran's lungs 
and chest, and anus and rectum were normal, as were his 
neurologic and psychiatric systems.  However, it was noted 
that angina and affective disorder were to be ruled out.

By a December 1995 rating decision, the RO, in pertinent 
part, continued to deny service connection for a respiratory 
condition and for diarrhea, both as due to an undiagnosed 
condition.  By the same rating decision, the RO also 
continued to deny an increased rating for PTSD.  

On a Form 9 filed in December 1995, the veteran indicated, in 
pertinent part, that the symptoms of his PTSD had worsened.

In January 1996, the veteran underwent a PTSD examination for 
VA purposes.  It was noted that the veteran was single, and 
that on two to three occasions in 1995, he had been treated 
for PTSD at the White River Junction VAMC.  He had also been 
seen on a couple of occasions at the Vet Center in South 
Burlington.  The veteran reported that he had had some 
difficulty with maintaining contact and establishing 
relationships with the individuals who were treating him, but 
that he did have an "incipiently developing relationship" 
with one such individual, whom he trusted.

The veteran's symptoms had worsened since his 1992 VA 
examination; specifically, his sleep had worsened and his 
nightmares were more vivid.  Treatment had been of mixed 
benefit: it evoked difficult emotions and the veteran had a 
hard time remembering things as a result.  He was currently 
having nightmares three to five times a week, as well as 
flashbacks that would be triggered by sudden sounds, 
gunshots, or loud noises.  The veteran avoided televisions 
shows and programs which involved scenes of war.  He reported 
a significant startle response and he slept, at most, four to 
five hours a night.  This sleep was broken up by persistent 
nightmares.  At times, the veteran could become quite angry 
or irritable.  This was largely precipitated by increased 
frustration relative to his medical care. 

The veteran had not worked since returning from Desert Storm.  
This was largely secondary to his physical dysfunction; 
namely his poor gait and other physical problems.  He 
reported that were it not for this, he would want to work.  
The veteran had, in the past, been employed as a heavy 
equipment operator.  He reported that he had had no 
relationships since his girlfriend had left him.  She left 
him because of skin symptoms that had persistently waxed and 
waned over the years, but appeared generally to have 
worsened.  The veteran currently lived with his parents and 
took care of his father, who had Alzheimer's disease.  The 
veteran reported that he had quit drinking approximately one 
year prior to this examination, secondary to his financial 
difficulties.  Notably, temporally at least, many of his 
symptoms had worsened after he became abstinent from alcohol, 
and perhaps many of these symptoms were being suppressed with 
the use of alcohol.  He reported no other drug use.

Upon examination, the veteran was bearded, wore a U.S. 
Miliary Academy cap, and was neatly dressed and well groomed.  
He walked somewhat stiff legged, a cane in his right hand to 
support himself, and slowed, although he was not ataxic.  The 
veteran maintained fairly good eye contact, although he did 
avoid eye contact fairly frequently throughout the 
examination.  His speech was of relatively low volume, but 
was of relatively normal rate and was without pressure or 
flight of ideas.  He was quite logical, coherent, and goal 
directed in his history, and was without circumstantiality or 
tangentiality.  He required some prodding to give details or 
to be specific and was somewhat concrete in his 
interpretation of questions; however, he was able to give a 
clear and consistent temporal history.  The veteran did 
present with a somewhat stoic manner and appeared to be quite 
guarded during the examination.  His mood was down.  His 
affect was mildly dysphoric and also with a somewhat 
constricted range.  He denied suicidal or homicidal ideation 
and manifested no psychotic symptoms.  Cognitively, the 
veteran attained a score of 25/30 on the Folstein mini-mental 
status examination, as he missed one item on orientation and 
one item on copying.  He was unable to produce a full 
sentence and missed two items on spontaneous recall, although 
he could recall one additional item with a category prompt.  
The veteran appeared quite capable of managing his medical 
and financial affairs.

The veteran appeared to continue to manifest symptoms of 
PTSD, which had continued to impair his functioning.  
Subjectively, he reported that these symptoms had worsened, 
and he specifically noted worsening sleep and nightmares.  On 
cognitive examination, he manifested some deficits as well, 
which were consistent with many possible etiologies, 
including alcohol or toxin exposure, and perhaps incipient 
Alzheimer's disease; none of these were clear to the examiner 
at the time of the examination.  The examiner cautioned the 
veteran to monitor his symptomatology and, in light of his 
family history, to be quite cognizant of this and seek 
further evaluation should he desire it.  However, at this 
point, the examiner did not see any evidence that the veteran 
was unable to manage his medical or financial affairs.  To 
his credit, he had been able to maintain abstinence from 
alcohol, although it appeared, by temporal history, that some 
of his symptoms had worsened since maintaining abstinence, 
and that perhaps the alcohol had been masking some elements 
of his symptomatology.   

The VA examiner diagnosed the veteran as having PTSD, alcohol 
dependency, in remission, as well as rule out mixed 
personality disorder.  The veteran's psychosocial and 
environmental problems were noted to be moderate, and his GAF 
score was noted to be 35 to 40.

In February 1996, additional VA medical records were 
associated with the claims file.  These records include, in 
pertinent part, the report of a February 1995 chest X-ray.  
This indicated an ill-defined opacity projecting over the 
posterior right fifth rib.  According to the radiologist, 
this likely represented superimposed vascular shadows as the 
veteran had taken only a limited inspiration.  A repeat 
inspiratory chest X-ray was recommended for verification.  
During an outpatient visit in March 1995, the veteran 
reported having no suicidal ideations, and also reported that 
he was continuing to seek treatment at the Vet Center for his 
PTSD.  He slept approximately two hours nightly and continued 
to have nightmares.  

In August 1996, the RO forwarded a letter to the veteran, 
advising him about the types of evidence he could submit in 
support of his claims for service connection for symptoms 
resulting from an undiagnosed illness. 

In July 1997, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, complaints of respiratory problems and shortness of 
breath during outpatient visits in April 1996, June 1996, 
October 1996, and December 1996.  

By a July 1997 rating decision, the RO, in pertinent part, 
deferred re-adjudication of the veteran's claims concerning 
respiratory symptoms and diarrhea, until special VA 
examinations could be conducted.  By the same rating 
decision, the RO increased the rating for PTSD to 30 percent, 
effective from February 1995.

In August 1997, the veteran underwent a non-tuberculosis 
diseases and injuries examination for VA purposes.  It was 
noted that he complained of a respiratory condition, although 
he apparently had been seen by his primary care provider in 
July 1997 and did not offer any respiratory complaints at 
that time.  The veteran stated that he had shallow breathing 
and could not catch his breath, without any aggravating 
factors.  He stated that this could be brought on by 
exertion.  The veteran complained of dyspnea on exertion, as 
well as shortness of breath at rest.  It awakened him from a 
sound sleep at least four to five times a week.  He stated 
that he had interrupted sleep secondary to this and 
occasionally had a fever.  The veteran was an ex-smoker who 
quit 23 years before after smoking one or two packs per day 
for ten years. 

Upon examination, there was no evidence of an enlarged heart.  
The veteran denied any history of recurrent pneumonia or 
asthma.  His pulmonary function tests were nondiagnostic, as 
there was poor patient effort, and the veteran was able to 
produce acceptable reproducible spirometry data.  The 
veteran's chest was clear to auscultation and his pulse 
oximeter on room air was 96 percent.  When ambulating up two 
flights of stairs, the veteran desaturated to only 94 
percent, but his pulse rose to 130 beats per minute.  The 
veteran was referred to Respiratory, as the examiner noted 
that he was unable to come up with a diagnosis for the 
veteran's symptoms.  
A chest X-ray revealed no acute cardiopulmonary disease or 
interval change. 

The veteran also underwent an intestines examination for VA 
purposes in August 1997.  The veteran stated that he had 
daily diarrhea, usually two to three times a day, consisting 
of a watery discharge, dark in color, with foul smell.  He 
also complained of cramping lower abdominal pain with 
radiation to the right lower quadrant and right upper 
quadrant.  He also had urgency with the diarrhea and had to 
run to the bathroom, as well as vomit three to four times a 
week.  The veteran was occasionally constipated once a week.  
He denied any bright red blood per rectum.  Foods did not 
aggravate his symptoms and produced no change.  There were no 
aggravating or alleviating factors.  The veteran stated that 
he had a colonoscopy three years before, but more information 
on this was unavailable to the examiner.  The veteran stated 
that he woke up from a sound sleep occasionally with severe 
lower abdominal pain, but usually it was just a dull ache.  
The veteran denied any increased flatus.  

The veteran's abdominal examination was benign with the 
exception of mild tenderness in the right upper quadrant.  
The veteran was diagnosed as having diarrhea of unknown 
etiology.  He was to be referred to Gastroenterology for a 
definitive workup.  

The veteran underwent a stomach examination for VA purposes 
in September 1997.  He complained of chronic loose stools, 
incontinence, and diarrhea since he left the Gulf seven years 
before.  Prior to this period, he had moved his bowels 
normally once a day.  The stools were well formed.  While in 
the Gulf, the veteran began to develop loose stools which 
occurred two to three times per day.  Some days, the veteran 
was constipated, but most days his stools were loose and he 
moved them in the morning.  The veteran had never seen any 
blood and he never had a bowel movement more than two or 
three times a day.  There was a sense of urgency when he had 
to go, and he had been incontinent at times.  For this, he 
had a flexible sigmoidoscopy performed in 1992 to 60 cm., 
which was normal.  However, no biopsies were taken of the 
normal-appearing mucosa.  These symptoms had not changed, as 
they had not worsened or improved over the prior seven years.  
There had been no other workup that the examiner could tell 
besides the flexible sigmoidoscopy.  

Following an examination, the impression was, in part, 
chronic diarrhea.  The examiner further noted that the 
differential included irritable bowel syndrome, inflammatory 
bowel disease such as Crohn's or ulcerative colitis, or 
microscopic colitis.  The claims file reflects that the 
veteran underwent an esophago-gastroduodenoscopy in October 
1997, which was apparently normal.  While it was noted that 
the veteran was positive empirically for gastroesophageal 
reflux disorder, there was no evidence of esophagitis.  

A pulmonary function test conducted in September 1997 
revealed quite irregular flow-volume loop and suggested 
submaximal effort or poor understanding/cooperation with test 
procedures.  The spirometry , which had to be interpreted 
with caution, suggested a mixed mild restriction and moderate 
obstructive process.  Diffusion capacity of carbon monoxide 
was normal.  

The veteran also underwent a pulmonary examination for VA 
purposes in September 1997.  It was noted that the veteran 
complained of, in part, shortness of breath.  Upon his return 
from the Gulf War in 1991, the veteran reported shortness of 
breath with exercise.  In May 1991, he had an exercise 
tolerance test and was able to go to Stage IV on a standard 
Bruce protocol for 9 minutes and 17 seconds to 98 percent of 
maximal predicted heat rate.  He had a normal blood pressure 
and heart rate response to exercise, and no EKG changes.  His 
degree of exercise tolerate at that time was marginally less 
than might be expected for a young healthy man, but was 
certainly within normal limits.  The examiner also noted that 
the veteran underwent pulmonary function tests in May 1991, 
which were detailed.  The examiner concluded that the results 
of these tests were essentially normal.

The veteran reported that he continued to have exertional 
dyspnea, but was told that all of his evaluations and 
examinations were normal.  The examiner noted that the 
veteran had undergone a repeat exercise tolerance test in 
October 1994 that was nondiagnostic due to his inability to 
walk.  At the time of the present examination, the veteran 
reported that he was short of breath both at rest and with 
minimal exertion.  He said that he could walk a few hundred 
yards at a slow pace before he had to stop, and this had been 
more or less the same for the prior six and one-half years 
since returning from the Gulf War.  The veteran thought that 
his symptoms had perhaps worsened over the prior three and 
one-half years.  The veteran said that before his service in 
Desert Storm, he was very active, but he felt that his 
exposure to multiple chemical agents led to this severe 
dyspnea.  
 
Upon examination, the veteran's chest was clear to 
auscultation and percussion.  There were no adventitious 
sounds.  Air movement was mildly diminished due to small 
tidal volumes, but with encouragement, the veteran was able 
to take somewhat larger tidal volumes with normal breath 
sounds.  On pulmonary function tests, adequate value for the 
pulmonary diffusing capacity was obtained.  However, the 
spirometric flow volume loop was clearly abnormal in a manner 
that suggested submaximal effort.  There were clear 
volitional changes in the flow volume loop.  A  Chest x-ray 
was normal.  

The examiner noted that while the pulmonary function tests 
were markedly changed from the previous set of pulmonary 
function tests, the current results were unreliable due to 
the submaximal effort that the veteran was willing to apply.  
This was a consistent pattern during both attempts to obtain 
representative measurements.  The examiner further concluded 
that he could find no objective indications of any 
respiratory condition.  The veteran did have the clinical 
symptom of breathlessness with exertion; however, the 
combination of normal findings and an increase in 
oxyhemoglobin saturation with exertion led the examiner to 
believe that it was extremity unlikely that there was any 
primary pulmonary cause for this symptom.  

The veteran underwent a PTSD examination for VA purposes in 
December 1997.  The examiner noted that he had reviewed the 
veteran's claims file prior to the examination.  The veteran 
reported that he had had no improvement since the time of his 
last VA examination.  He reported that he had not worked 
since returning from Desert Storm.  The veteran continued to 
live close to and care for his elderly parents, including his 
father who had Alzheimer's disease.  The veteran lived alone 
in a trailer he owned.  The veteran believed his medical 
conditions were the primary cause of his disability.  He felt 
that he had a significant medical illness caused by chemical 
exposure in the Gulf War, and that VA was not pursuing 
treatment of this condition adequately.  The veteran reported 
that he had used alcohol once or twice per year in small 
amounts for the prior three to four years.  He denied any 
history of alcohol or drug abuse (which the examiner noted 
was in direct contradiction to the veteran's medical chart).

The veteran reported that he stayed around his house all the 
time.  He had not been hunting in the prior two years, and he 
did not feel like doing anything.  He did not "go around" 
with his friends anymore and did not feel well.  He felt low 
a lot of the time.  Ever since he was in Desert Storm, 
thoughts of Vietnam bothered him more.  He would wake up at 
night thinking about all those people who were killed.  The 
veteran thought about the people he had killed who did not 
need to die.  The veteran felt guilty, but stated that if he 
had not killed them, they would have killed him first.  

Upon examination, the veteran was casually dressed with fair 
grooming and hygiene.  He was cooperative throughout the 
course of the interview.  He was alert and oriented to 
person, place, and time.  His speech was slow, monotone, and 
not overly elaborate.  His speech was goal directed.  He 
showed mild psychomotor slowing and reported that his mood 
was down.  His affect was blunted.  The veteran denied 
hallucinations and there was no evidence of delusions or 
paranoia.  In addition to feeling depressed and, at times, 
irritable, the veteran described diminished sleep with mid-
cycle awakening, decreased concentration, decreased interest 
in activity with anhedonia, guilt, feelings of helplessness, 
and feelings of helplessness.  He also reported frequent 
thoughts of death.  The veteran did not report suicidal or 
homicidal ideation.

The examiner further noted that the veteran had daily 
intrusive thoughts of his experience in Vietnam and Desert 
Storm.  The veteran reported waking up and feeling as if the 
events were recurring.  He reported regular nightmares and 
psychosocial distress when reminded of the events.  The 
veteran attempted to avoid situations which reminded him of 
the events.  He frequently avoided the news on television and 
at times, he avoided hunting because he did not want to hear 
shots in the woods.  When he heard them, the would become 
frightened and felt that someone might be shooting at him.  
He exhibited a restricted range of affect and described 
diminished interest in activities, as well as a sense of 
foreshortened future.  The veteran did not report avoiding 
thoughts associated with the events or psychogenic amnesia.  
He did report a recent estrangement from others; however, 
this appeared to be more consistent with diminished interest 
in activities, and the veteran had reported good social 
relationships up to the prior two to three years.  The 
veteran reported diminished sleep, decreased concentration, 
and irritability.  He did not report or describe 
hypervigilance or an exaggerated startle repose. 

The examiner assessed the veteran's symptoms as being 
moderate in severity.  He also noted that the veteran's 
symptoms of major depressive disorder  and PTSD largely 
overlapped.  The examiner did not believe it was possible to 
delineate any GAF score which reflected PTSD symptoms 
independent from the veteran's depressive symptoms.  The 
examiner did believe the veteran's depressive symptoms were 
closely associated with, if not the result of, his PTSD 
symptoms.  The examiner further concluded that the veteran's 
alcohol dependence was in remission.  The examiner did not 
find evidence of antisocial personality disorder or any 
significant cognitive impairment.  The veteran's GAF score 
was noted to be 55, representing moderate to severe symptoms 
of PTSD, and including significant depressive symptomatology 
as described above.

By a January 1998 rating decision, the RO increased the 
rating for PTSD to 50 percent, effective from February 1995.  

In April 1998, the veteran underwent an examination by a 
social worker.  It was noted that he arrived one-half hour 
early for the appointment.  He wore his long hair in a  
ponytail under a baseball cap.  It was noted, in pertinent 
part, that his symptoms included difficulty falling asleep 
and remaining asleep, which he attributed to flashbacks of 
his military service in combat in Vietnam and Desert Storm.  
The veteran had flashbacks of him killing people and of other 
people killing people.  The veteran reexperienced napalm 
bombings and was in a continued state of fear.  The veteran 
stated that he had been married three times, the last time 
being in 1978.  He did not recall why his marriages failed.  
He said that his girlfriend left him four years ago, because 
she was afraid of "catching" his "rash."  The veteran did 
not know whether his skin condition was contagious, but he 
had not dated in four years due to his self-consciousness 
about the appearance of his skin.  The veteran lived in a 
trailer next door to his mother, whom he saw and to some 
extent, cared for daily.  The veteran stated that he received 
a lot of positive support from one of his four brothers, who 
lived in California. 

The veteran described his typical day as including a lot of 
sleep and some amount of housework or chores around the home.  
In the morning, the veteran would get up, have coffee, look 
out the window, and then go back to bed.  He was constantly 
tired and never knew from day to day how badly he would feel.  
The veteran stated that his friends had stopped coming over 
and he thought this was because they were afraid of catching 
his skin condition.  The veteran went to the VFW two times 
per year: Memorial Day and Veteran's Day.  The veteran stated 
that he was frequently depressed and had fits of anger during 
which he threw things, several times a week.  The veteran 
stated that he was not like this before Desert Storm and 
described his former self as enjoying going out and having 
fun.  The veteran had not worked since he retired from the 
Army.  He collected Social Security disability income and "a 
small VA pension," and he said he did not know the exact 
amount of this pension.  

The examiner noted that the veteran's overall physical 
appearance gave the impression that he was somewhat depressed 
and withdrawn.  He answered the examiner's questions, 
primarily with yes and no answers, and was only moderately 
more expressive when encouraged to elaborate.  For these 
reasons alone, the examiner concluded that it would be 
difficult to imagine the veteran functioning in a socially 
productive manner in a work environment.  Similarly, it 
seemed that the vast amount of negative symptoms which the 
veteran experienced (including body aches, headaches, 
fatigue, flashbacks, etc.), would make it nearly impossibly 
for the veteran to maintain consistent gainful employment.  
It was not clear to the examiner to what extent people 
actually would avoid the veteran because of the appearance of 
his skin condition, however, it would certainly make any work 
situation uncomfortable and difficult for the veteran.  

While it was apparently noted by another physician that the 
veteran at one time fixed up his appearance to some extent to 
pursue a potential female friendship.  However, the VA 
examiner noted that although motivation may be an issue, this 
did not negate the vast majority of symptoms and the 
emotional limitations that the veteran experienced.  In 
summary, the VA examiner concluded that the veteran would 
find it difficult to maintain employment and function 
productively in routine social situations.  

II.  Analysis

A.  Claims concerning an undiagnosed illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

At present, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has not ruled on what 
constitutes a well-grounded claim under 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317 for Gulf War veterans seeking 
compensation for certain disabilities due to undiagnosed 
illnesses.  However, the VA General Counsel recently issued 
an precedential opinion on this subject.  In summary, the 
General Counsel held that a well-grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

1.  Respiratory symptoms

The veteran's claim concerning service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  Although he has 
complained of shortness of breath on exertion and even when 
he sleeps, there is no objective indication of a chronic 
disability resulting from respiratory symptoms.  The veteran 
had no respiratory complaints during his February 1992 
examination for VA purposes, and although he sought treatment 
for shortness of breath during VA outpatient visits in 1996, 
pulmonary tests conducted during VA examinations in August 
1997 and September 1997 were essentially normal, perhaps due 
to submaximal patient effort.  In fact, the VA examiner in 
September 1997 specifically concluded that he could find no 
objective indication of any respiratory condition.  While it 
was noted that the veteran had the "clinical symptom of 
breathlessness with exertion," the Board finds that this 
reference is based on the symptoms reported to the examiner 
by the veteran, rather than any objective manifestations 
revealed during the examination.  Thus, the veteran's claim 
concerning service connection for respiratory symptoms as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Veteran. 
App. 14 (1993).  As a claim that is not well grounded does 
not present a question of fact or law over which the Board 
has jurisdiction, the appeal regarding the claim for service 
connection for respiratory symptoms as a chronic disability 
resulting from an undiagnosed illness is denied.

2.  Diarrhea

The veteran's claim concerning service connection for 
diarrhea as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The veteran has 
repeatedly complained of diarrhea since his return from his 
active duty in the Southwest Asia theater during the Gulf 
War.  Moreover, following his VA examination in August 1997, 
the veteran was diagnosed as having diarrhea of unknown 
etiology.  The diagnosis of chronic diarrhea was confirmed 
following the September 1997 VA examination.  Although the 
examiner in September 1997 further concluded that the 
veteran's differential included irritable bowel syndrome, 
inflammatory bowel disease or microscopic colitis, none of 
these diagnoses have been confirmed.  Thus, there is at least 
some evidence suggesting a nexus between the veteran's 
symptoms of chronic diarrhea and an undiagnosed illness.  
Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for diarrhea as a chronic 
disability resulting from an undiagnosed illness is well 
grounded.   

B.  Claim concerning an increased rating 

As noted above, the first responsibility of a claimant is to 
present a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that the symptoms of his PTSD are worse 
than evaluated by the RO and has thus stated a well-grounded 
claim for an increased rating. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has reviewed numerous 
VAMC medical records and has accorded the veteran several 
examinations for VA purposes.  It has satisfied the duty to 
assist. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:


General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent is warranted under the "old" 
regulations effective prior to November 7, 1996.  In the 
course of his VA examinations since 1992, the veteran has 
repeatedly indicated that he was not employed.  

The veteran's history of GAF scores reinforces this lack of a 
recent work history.  In 1992, the veteran was assigned a GAF 
score of 50.  A score of 50 represents as follows: "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), OR any serious impairment in 
social occupational, or school functioning (e.g., no friends, 
unable to keep a job)." See Diagnostic Criteria from DSM-IV.  
From this baseline score in 1992, we can review the veteran's 
symptoms for the period relating to his current claim for 
increased rating.  By his January 1996 VA examination, the 
veteran was assigned a GAF score of 35 to 40.  A score of 40 
represents as follows:  "Some impairment in reality testing 
or communication ...or major impairment in several areas, such 
as work or school, family relations, judgment, thing, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work....)"  Although the veteran's GAF score 
increased to 55 by December 1997, it was also noted that the 
veteran was still not working.  No GAF score was recorded 
following the April 1998 social worker examination, although 
the examiner noted that the veteran's typical day involved 
getting up, drinking coffee, and then going back to bed.  The 
examiner also concluded, in part, that the veteran would find 
it difficult to maintain employment.  In view of the repeated 
assessments that the veteran is unable to work due to his 
service connected PTSD, the undersigned finds that a 100 
percent rating is warranted for PTSD.


ORDER

Entitlement to service connection for respiratory symptoms as 
a chronic disability resulting from an undiagnosed illness is 
denied.

The claim concerning service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness is 
well grounded. The appeal is granted to this extent subject 
to the following remand directions of the Board. 

Entitlement to a disability rating of 100 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.

REMAND

While the veteran has been diagnosed as having "chronic 
diarrhea," a VA examiner has also noted that the veteran's 
differential includes irritable bowel syndrome, inflammatory 
bowel disease and microscopic colitis, although none of these 
diagnoses have been confirmed.  A new examination is 
therefore necessary to properly evaluate the veteran's claim 
for service connection, as detailed below.

By a January 1998 rating decision, the RO, in pertinent part, 
granted service connection for prurigo nodularis, and 
assigned a 30 percent rating effective from February 1995.  
The veteran's representative filed a notice of disagreement 
concerning the assigned rating in February 1998.  By a March 
1998 rating decision, the RO increased the rating for prurigo 
nodularis to 50 percent, effective from February 1998.  
However, a statement of the case on the issue of entitlement 
to an rating in excess of 50 percent for prurigo nodularis 
has not been issued.  Therefore, the RO should issue the 
veteran a statement of the case on this matter, and the 
veteran must be given the opportunity to respond.

Although the veteran has recently undergone VA stomach and 
pulmonary examinations in which his skin symptoms were 
described in passing, the most recent skin examination for VA 
purposes was conducted in December 1992, over seven years 
ago.  Therefore, a new examination of the veteran's skin is 
necessary, as detailed below.

The importance of new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that during his April 1998 examination, the 
veteran indicated that he had been receiving disability 
compensation from the Social Security Administration.  The 
administrative decision, examination report(s) and other 
underlying medical records used as a basis to grant any such 
benefits should be obtained from the Social Security 
Administration and the appropriate State Agency.  In Hayes v. 
Brown, 9 Vet. App. 67 (1996), the Court held that as part of 
the Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration and to give that evidence appropriate 
consideration and weight.  In this case, such records may 
prove relevant to the veteran's claims.  

The most recent treatment records regarding the veteran were 
received by the RO in July 1997.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of the 
veteran's symptoms of diarrhea and skin symptoms, since July 
1997, should be obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 
(1998). 

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for his 
diarrhea and skin symptoms, since July 
1997.  After securing any necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran's 
diarrhea and skin symptoms, subsequent 
to July 1997, which have not already 
been associated with the claims file, 
should be obtained and made part of the 
record. 

3.  The RO should also request, from the 
Social Security Administration, the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran Social Security benefits.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA gastrointestinal and skin 
examinations.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing.

5.  Following completion of the above 
development, the veteran should be 
afforded VA gastrointestinal and 
dermatological examinations.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners prior to the examinations.  

Gastrointestinal examination 

(a)  The examiner should note and 
detail all reported symptoms of 
diarrhea.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to diarrhea 
and indicate what precipitates and 
what relieves them.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from diarrhea. 

(c)  The examiner should 
specifically determine if the 
veteran has irritable bowel 
syndrome, inflammatory bowel disease 
and/or microscopic colitis or 
whether his complaints of diarrhea 
are attributable to another known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
diarrhea.  Symptom-based 
"diagnoses" such as diarrhea are 
not considered as diagnosed 
conditions for compensation 
purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

Dermatological examination 

a.  The examiner should specifically 
indicate whether the veteran's 
service-connected skin condition is 
manifested by tissue loss, 
cicatrization, marked discoloration, 
and/or color contrast. 

b.  The examiner should review the 
color photographs of the veteran's 
skin in the claims file, and compare 
the severity of the veteran's skin 
condition at the time of the 
examination with that depicted in 
the photographs.  

c.  Any time lost from work due to 
this service-connected disability 
should also be noted.  

6.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  Following the completion of the 
foregoing, the RO should review the 
issues of entitlement service connection 
for diarrhea as a chronic disability 
resulting from an undiagnosed illness and 
entitlement to a rating in excess of 50 
percent for prurigo nodularis.  The 
veteran and his representative should be 
furnished a statement of the case, to 
include the provisions of 38 C.F.R. 
§§ 3.317 and 3.655, if appropriate, and 
given the opportunity to respond thereto.  
The veteran should be advised of the need 
to file a timely substantive appeal if he 
wishes the Board to consider the issue 
regarding the rating assigned for prurigo 
nodularis. 

Thereafter, the claims file should be returned to the Board.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while these 
issues are in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

